DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-8, filed 05/20/2021, with respect to the amended claims 1, 9, 10, and 18 have been fully considered and moot in view of new grounds of rejection by relying on the teachings of KANG et al. (US 20150319453 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-10, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over SEREGIN et al. (US-20150016500-A1) in view of KANG et al. (US 20150319453 A1).

a decoder (31 of fig. 3B) configured for decoding a set of two or more pictures (ENCODED VIDEO BITSTREAM of fig. 3B) to obtain respective decoded pictures of a set of two or more pictures (the enhancement layer set comprises the enhancement layer pictures, 512-516 of fig. 5, and the base layer set comprises the base layer pictures, 502-508 of fig. 5), 
the set comprising at least a first picture decoded with a first spatial resolution (LAYER 1 VIDEO DECODER of fig. 3B), and a second picture coded with a second spatial resolution different from the first spatial resolution (LAYER 0 OF VIDEO DECODER of fig. 3B); and 
a decoded picture buffer (DPB 160 of fig. 3B) configured for storing the respective decoded of the set of two or more pictures based on corresponding spatial resolutions (160 figs. 3A and 3B, the DPB 160 of figures 3A and 3B stores the decoded enhancement layer pictures and the decoded base layer pictures and the enhancement layer pictures have more resolutions than the base layer pictures); 
wherein the coder is configured to obtain list of reference pictures ([0086] a list of reference pictures indicated the decoded pictures are stored in the decode picture buffer, 160 of fig. 3B, [0130] Decoded picture buffer 160 may provide reference pictures for subsequent motion compensation, intra prediction) comprising the respective decoded pictures stored in the decoded picture buffer ([0130] Decoded picture buffer 160 may provide reference pictures for subsequent motion compensation, intra prediction)  for decoding a picture subsequent to the set of two or more pictures (152, 156, and 158 of fig. 3B, [0130] Decoded picture buffer 160 may provide reference pictures for subsequent motion compensation, intra prediction, [0007 and 0144], fig. 5).

Kang teaches a decoder (fig. 2) having a decoded picture buffer (270 of fig. 2) for storing the decoded reference pictures and wherein the list of reference pictures (S610 of fig. 6, [0230 and 0235] the list of reference layers comprises the decoded reference pictures stored in the decoded picture buffer, 270 of fig. 2) comprises decoded pictures in at least the first spatial resolution and the second spatial resolution (Fig. 4, [0241] the decoding apparatus may configure a spatial quality reference layer list in ascending order from the layer having the smallest difference in spatial resolution from the current decoding target layer among the reference layers having the same view as the current decoding target layer, [0245]).
Taking the teachings of SEREGIN and Kang together as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  the list of reference pictures of Kang into the SEREGIN to reduce inter-layer redundancy, thereby improving coding efficiency and reducing computational resource requirements.
Regarding claims 3 and 12, SEREGIN further teaches the video decoding apparatus of claim 1 and 10, 
wherein the second spatial resolution is less than the first spatial resolution (Base layer picture as downscaled picture,  figure 3B), comprising

the apparatus is further configured for downgrading the resolution in a horizontal direction only, downgrading the resolution in a vertical direction only, or downgrading the resolution in both the horizontal and vertical directions (DOWNSAMPLING UNIT 94 of fig. 2B, inherently down-sampling in vertical and horizontal directions) .
Regarding claims 4 and 13, SEREGIN further teaches the video decoding apparatus of claims 1 and 10 further configured for signaling a picture width and a picture height for each picture of the set of two or more pictures using a picture parameter set ([0050] A picture parameter set (PPS) may contain parameters applicable to zero or more pictures. A picture inherently has it height and width).
Regarding claims 5 and 14, SEREGIN further teaches the video decoding apparatus of claim 13 further configured for signaling a first quantity of luma samples in a first dimension of the set of two or more pictures ([0098 and 0184];  SL, Scr, and Scb are signals for luminance and two luminance), and signaling a second quantity of luma samples in a second dimension of the set of two or more pictures ([0098 and 0184];  SL, Scr, and Scb are signals for luminance and two luminance).
Regarding claims 6 and 15, SEREGIN further teaches the video decoding apparatus of claim 13 further configured for signaling a ratio value relative to a previous picture width and a previous picture height for the set of two or more pictures ([0113] In another example, the output bitstream may be created by outputting a non-1:1 ratio of blocks from each of the video encoders 20A and 20B) .

Regarding claims 8 and  17, SEREGIN further teaches the video coding apparatus of claim 15 wherein the ratio value is signaled as an index value into a set of predefined numerators and denominators (In another example, the output bitstream may be created by outputting a non-1:1 ratio of blocks from each of the video encoders 20A and 20B, [0136] In another example, the bitstream may be divided by a non-1:1 ratio of blocks to each of the video decoders 30A and 30B).
Regarding claims 9 and 18, SEREGIN modified by Kang teaches the video decoding apparatus of claim 1, Kang further teaches wherein the picture subsequent to the set of two or more pictures comprises a current picture coded with a third spatial resolution based on a reference picture of the list of reference pictures (figs. 3 and 4), and wherein a ratio is determined based on the third spatial resolution and a spatial resolution of the reference picture for decoding the current picture (figs. 3 and 4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/            Primary Examiner, Art Unit 2425